Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 6/15/22.
Claims 1-11 and 13-20 are pending.  Claim 12 has been canceled.
Response to Amendment/Arguments
The amended claims are incorrectly numbered.  The amendment only listed 19 claims. There should be 20 claims.  Previous claim 8 was not numbered in the amendment.  Previous claims 9-20 were numbered as claims 8-19.  The Examiner has corrected the claim numbering in the Examiner’s Amendment.  Claims 14-20 are also updated to depend on independent claim 13, not claim 14.
In view of the amendment to the claims, the previous double patenting rejections to claims 1-6 and 13-20 is withdrawn.
Applicant’s arguments, see pages 7-10, filed 6/15/22, with respect to claims 1-11 and 13-20 have been fully considered and are persuasive.  Applicant has amended the claims to include allowable subject matter indicated previously.  The claims are now allowable for reasons indicated previously.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
Replace the claims with the following:
1. (Currently Amended) A method, comprising:
	redirecting a request to store data in a persistent memory device and a non-persistent memory device to logic circuitry in response to determining that the request corresponds to performance of a memory operation;
	writing, to a base address register associated with the logic circuitry, logical address information corresponding to the data responsive to receipt of the redirected request to store the data; [[and]]
	asserting, by the logic circuitry, a signal indicative of initiation of an operation to be performed by a hypervisor communicatively coupled to the logic circuitry to control access to the data by the logic circuitry;
	writing a copy of the data corresponding to locations in the base address register in the non-persistent memory:
	sending a copy of the locations to the non-persistent memory in response to the hypervisor receiving the signal: and
	writing the data to the persistent memory device, the non-persistent memory device, or both.

2. (Original) The method of claim 1, further comprising:
	writing, based at least in part, on receipt of the redirected request, the data corresponding to the logical address information written to the base address register to the
persistent memory device;
	requesting, by the logic circuitry, the data written to the persistent memory device
in response to receipt of the request; and
	copying the data written to the persistent memory device to the non-persistent
memory device, a buffer, or both, substantially concurrently responsive to the request by the
logic circuitry.

3. (Original) The method of claim 1, further comprising:
	updating the logical address information to correspond to a physical address
location in the persistent memory device and the non-persistent memory device, to which the
logical address information stored in the base address register was written; and
	writing the updated address information in the persistent memory and the non-
persistent memory.

4. (Original) The method of claim 1, further comprising intercepting the data access request
redirecting the data access request to the hypervisor.

5. (Original) The method of claim 1, further comprising writing the data corresponding to the
logical address information stored in the base address register to the persistent memory device and the non-persistent memory device in the absence of receipt of a command different than the request to access the data.

6. (Original) The method of claim 5, further comprising writing the logical address
information stored in the base address register to the persistent memory device and the non-
persistent memory device without asserting a notification signal to a host coupleable to the logic
circuitry and the I/O device.

7. (Currently Amended) An apparatus, comprising:
	a persistent memory device; and
	logic circuitry coupled to an input/output (I/O) device and a non-persistent memory device, the logic circuitry to:
		receive a request to write data corresponding to virtual machine physical
(VM-physical) addresses in a base address register responsive to a determination that the request
corresponds to performance of a memory operation;
		send a signal to a hypervisor communicatively coupled to the logic circuitry indicating the receipt of the request from the hypervisor; [[and]]
		write a copy of the data corresponding to the VM-physical addresses in a base address register in the non-persistent memory:
		send a copy of the VM-physical address to the non-persistent memory in response to the hypervisor receiving the signal; and
		write the data to the persistent memory device, the non-persistent memory device, or both.

8. (Currently Amended) The apparatus of claim 7, wherein the logic circuitry deletes non-vital
address information within the non-persistent memory device as new address information is
written.

9. (Original) The apparatus of claim 7, wherein the logic circuitry is further to:
	generate the signal based on receipt of the redirected request; and
	transfer the signal to the hypervisor as part of the redirected request generated by the logic circuitry to access the data from the persistent memory device and the non-persistent memory device.

10. (Original) The apparatus of claim 7, wherein the logic circuitry transfers a command to the
hypervisor as part of the request to write data to the persistent memory device.

11. (Original) The apparatus of claim 7, wherein the hypervisor retrieves the data from the
persistent memory device.

12. (Canceled).

13. (Currently Amended) A system, comprising:
	a multi-user network comprising a shared pool of computing resources that include a non-persistent memory device and a persistent memory device, an interface coupled to logic circuitry comprising a plurality of address registers, and a hypervisor coupled to the interface, wherein the hypervisor is to:
	receive a signal from the logic circuitry corresponding to a data request that is redirected to the logic circuitry by the hypervisor;
	request network interface card (NIC) address information written to an address register of the logic circuitry;
	access, by the hypervisor, the NIC address information in response to receipt of the signal; [[and]]
	cause a copy of the NIC address information corresponding to locations in the
address register to be written in the non-persistent memory:
	cause a copy of the locations to be sent to the non-persistent memory in response
to the hypervisor receiving the signal: and
	cause the address information to be written to the persistent memory device, the
non-persistent memory device, or both.

14. (Currently Amended) The system of claim [[14]] 13, wherein the logic circuitry is to:
	receive the NIC address information request; and
	write the NIC address information in the address register in response to receipt of
the request.

15. (Currently Amended) The system of claim [[14]] 13, wherein the hypervisor is to update information stored in a memory management component associated with the multi-user network in response to causing the data to be accessed using the persistent memory device.

16. (Currently Amended) The system of claim [[14]] 13, wherein the hypervisor is unable to distinguish the location of the NIC address information within the persistent memory and the non-persistent memory device.

17. (Currently Amended) The system of claim [[14]] 13, wherein the request to access the NIC address information is a request to write the NIC address information to the persistent memory device and the non-persistent memory device.

18. (Currently Amended) The system of claim [[14]] 13, wherein the persistent memory device comprises a resistive memory, a phase change memory, an array of self-selecting memory cells, or combinations thereof.

19. (Currently Amended) The system of claim [[14]] 13, wherein the logic circuitry is to send a notification to an I/O device coupled to the logic circuitry, in response to the hypervisor causing the NIC address information to be accessed.

20. (Currently Amended) The system of claim [[14]] 13, wherein the hypervisor updates the address information stored in the logic circuity and corresponding to data in the persistent memory device and the non-persistent memory device.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138